Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 14, 2016

                                      No. 04-15-00808-CV

                  IN THE INTEREST OF S.L.S., S.S., S.L.S., CHILDREN,

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2012-CVL-000402-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                         ORDER
Sitting:       Karen Angelini, Justice
               Marialyn Barnard, Justice
               Luz Elena D. Chapa, Justice


         On June 6, 2016, appellant filed a pro se motion to “remove/withdraw and replace” his
appointed appellate counsel. Appellant alleged there was a breakdown in communications with
counsel. He also alleged counsel informed him that once a decision is reached by this court, “he
is, at that point ‘off’ the case.” Our records do not reflect that appellant’s appointed counsel has
been relieved of his duties or replaced by another attorney. Therefore, appellant’s appointed
appellate counsel “continues to serve in that capacity” until the date all appeals, including a
petition for review to the Supreme Court of Texas, are exhausted or waived. See Tex. Fam. Code
§ 107.016(2); In re P.M., — S.W.3d —, No. 15-0171, 2016 WL 1274748, at *3 (Tex. Apr. 1,
2016) (per curiam) (holding that an indigent appellant’s right to appointed counsel in parental-
rights termination cases includes all appellate proceedings). Texas law does not provide for
hybrid representation enabling both a party and his attorney to file motions. See Posner v. Dallas
Cnty. Child Welfare, 784 S.W.2d 585, 588 (Tex. App.—Eastland 1990, writ denied) (per
curiam). A pro se motion filed by a party who is represented by counsel presents nothing for our
review. See id. Because appellant’s appointed counsel is still serving in that capacity, appellant’s
pro se motion to substitute counsel presents nothing for our review. See id. We therefore deny
appellant’s pro se motion. See also Elder v. Tex. Dep’t of Family & Protective Servs., No. 03-10-
00876-CV, 2011 WL 4424299, at *4 (Tex. App.—Austin Sept. 20, 2011, no pet.) (mem. op.)
(holding an indigent appellant in a parental-rights termination case does not have the right to
appointed counsel of his or her own choosing).
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court